The opinion of the court was delivered by
Valentine, J.-.
We think the court below erred. The holder of a sheriff’s deed for real estate purchased under a decree of foreclosure of a mortgage and a sale of the mortgaged premises, has a right to a writ of assistance to procure the possession of the premises purchased, as against all persons who were parties to the foreclosure suit, and all who hold under authority given by such parties after the .'commencement of such suit. (Bird v. Belz, 33 Kas. 391; Bell v. Birdsall, 19 How. Pr. 491; 2 Jones on Mortgages, §1663.)
The order of the court below overruling the motion of the plaintiff below for a writ of assistance will be reversed, and the cause remanded for further proceedings.
All the Justices concurring.